Title: From John Adams to James Lloyd, 8 August 1815
From: Adams, John
To: Lloyd, James



Dear Sir,
Quincy Aug. 8. 1815

The most pleasing Present I ever received in the whole Course of my Life was your favour of the fifth, and the half barrell of Kennebec Flour. I ordered it to be instantly made into Bread for my Breckfast the next morning and found it So Sweet and So pure that it reminded me of the most perfect bread I ever tasted, made of Wheat grown, ground and bolted into Flour on the Farm of Judge, Colonel Counsellor John Chandler of Worcester, more than Sixty Years ago.
I am now, more than ever convinced that our Massachusetts, need not, unless it chooses, be depondent on any other State or Country for their dayly Bread. Experiments made in the West and the East, for more than Sixty Years, have concurred.
Yet I cannot abandon our good old Indian Corn. As it is in the Field the sublimest Object of Our Agriculture, it is upon the whole the Surest Crop and the most profitable for the subsistance of our Inhabitants and our Cattle and Manure for our Lands that can be cultivated here
Accept my thanks and present them to the Honble Messieurs Coneys Bridge and Williams, from your and their Friend / and obliged humble Servant

John Adams